In The


Court of Appeals


Ninth District of Texas at Beaumont


____________________


NO. 09-08-00500-CR

____________________


MICHAEL GEORGE MITCHELL, SR., Appellant


V.


THE STATE OF TEXAS, Appellee




On Appeal from the 128th District Court
Orange County, Texas

Trial Cause No. A-050466-R




MEMORANDUM OPINION
 On November 14, 2008, Michael George Mitchell, Sr., filed a notice of appeal from
a sentence imposed on September 5, 2008.  The time for filing notice of appeal was not
extended by the timely filing of a motion for new trial.  See Tex. R. App. P. 26.2(b).  The
notice of appeal was filed with the trial court more than thirty days from the date of
sentencing and outside the time for requesting an extension of time for filing the notice of
appeal.  We notified the parties that the notice of appeal did not appear to have been timely
filed, but did not receive a response. 
	The Court finds that the notice of appeal was not timely filed.  See Tex. R. App. P.
26.2.  No motion for extension of time was timely filed pursuant to Tex. R. App. P. 26.3.  It
does not appear that the appellant obtained an out-of-time appeal from the Court of Criminal
Appeals.  The Court finds it is without jurisdiction to entertain this appeal.  Accordingly, the
appeal is dismissed for want of jurisdiction.
	APPEAL DISMISSED.
								______________________________
									HOLLIS HORTON
										Justice
 
Opinion Delivered February 4, 2009
Do Not Publish
Before Gaultney, Kreger, and Horton, JJ.